Citation Nr: 1101313	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-12 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
In May 2010, the Board remanded these issues to the RO, via the 
Appeals Management Center, for further development.

The Veteran requested a hearing before the RO's Decision Review 
Officer (DRO) in conjunction with this appeal, but he failed 
without explanation to appear at a DRO conference scheduled in 
April 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately the Board finds that further RO action on the 
claims on appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on the matters 
on appeal.

The Veteran has been diagnosed with PTSD, depression, and alcohol 
dependence.  He has asserted that he was present in Da Nang, 
Republic of Vietnam, as a weather observer attached under the 
Marine Assistance Program (MAP) to an unspecified unit of the Air 
Force, during which assignment he was exposed to enemy rocket 
attacks on the base.  The Veteran's DD Form 214 confirms his 
military occupational specialty was weather observer and that he 
served in Vietnam from 13 November 1970 to 3 May 1971.  In 
May 2010, the Board remanded the Veteran's claims and instructed 
the RO to obtain the Veteran's service personnel records and 
submit a request to JSRRC to determine whether the Veteran's 
claimed stressors could be verified.

The Veteran's service personnel records have been obtained and 
associated with the claims file.  However, there is no indication 
that any other effort has been made to verify the Veteran's 
claimed stressors.

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As such, the appeals must be remanded again for an 
attempt to verify the Veteran's claimed stressors.

The Board recognizes that the evidentiary standard outlined in 38 
C.F.R. § 3.304(f)(3) for establishing in-service stressors in 
claims for PTSD was recently relaxed, adding to the types of 
claims VA will accept through credible lay testimony alone.  The 
new regulations provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.

Accordingly, the Veteran should be afforded a VA examination with 
medical opinion by a psychiatrist in order to determine whether 
he has PTSD as a result of in-service experiences.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Finally, because resolution of the claim for PTSD revolves around 
the question of participation in combat, which in turn would 
serve to establish exposure to acoustic trauma, the claim for 
service connection for tinnitus is remanded as inextricably 
intertwined with the claim for PTSD.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to verify 
through official sources (including, but not 
limited to, JSRRC) the Veteran's claimed 
stressor of exposure to enemy rocket attacks 
while stationed at Da Nang, Vietnam, from 13 
November 1970 to 3 May 1971.

2.  After completion of the above, the RO/AMC 
should schedule the Veteran for a VA 
psychiatric examination by a psychiatrist to 
determine whether the Veteran developed PTSD 
as a result of a verified in-service 
stressor.  Further, the examiner should 
determine whether the stressor claimed by the 
Veteran is related to his fear of hostile 
military or terrorist activity, and if so, 
the examiner should provide an opinion as to 
whether the claimed stressor is adequate to 
support a diagnosis of PTSD and whether the 
Veteran's symptoms are related to the claimed 
stressor.

The claims file must be provided to and be 
reviewed by the psychiatrist in conjunction 
with the examination.  Any tests or studies 
deemed necessary should be conducted, 
including psychological testing, and the 
results should be reported in detail.  A 
rationale for all opinions expressed should 
be provided.

3.  After the development requested above as 
well as any additional development deemed 
necessary has been completed, the record 
should again be reviewed, and the RO/AMC 
should adjudicate on a de novo basis the 
issues of entitlement to service connection 
for PTSD and tinnitus.  Consideration should 
be given to the provisions of 38 C.F.R. § 
3.304(f)(3).  If any benefit sought on appeal 
remains denied, then the Veteran should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


